 



Exhibit 10.1
Monarch Pointe Fund, Ltd.
Mercator Momentum Fund, LP
Mercator Momentum Fund III, LP
c/o M.A.G. Capital, LLC
555 South Flower Street, Suite 4200
Los Angeles, California 90071
Camden International
Longview Fund
Longview Equity Fund
Longview International Equity Fund
c/o 600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Asset Managers International Limited
c/o Pentagon Capital Management, Plc
88 Baker Street
London W1U 6TQ
Ocean Park Advisors, LLC
5710 Crescent Park East, Suite 334
Playa Vista, CA 90094
March 20, 2006
Ladies and Gentlemen:
     Reference is hereby made to (i) the Subscription Agreement dated
December 6, 2005, by and among Diametrics Medical, Inc., a Minnesota corporation
(the “Company”) and the Purchasers named therein (the “Subscription Agreement”),
(ii) the Convertible Secured Promissory Note of the Company dated December 6,
2005 (the “Monarch Note”), in the principal amount of $375,000, issued to
Monarch Pointe Fund, Ltd. (“Monarch”), and (iii) the Convertible Secured
Promissory Note of the Company dated December 6, 2005 (the “AMIL Note” and,
together with the Monarch Note, the “Notes”), in the principal amount of
$375,000, issued to Asset Managers International Limited (“AMIL”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Subscription Agreement or the Notes, as
applicable.
     Section 9(a) of the Subscription Agreement provides, among other things,
that the Company shall prepare and file a registration statement with the SEC
within 120 days from the Closing Date, covering the shares of Company Common
Stock issuable thereunder. Section 10 of the Subscription Agreement provides
that, if the Company fails to file a registration statement within the specified
time period, the Company shall pay certain of the Purchasers, collectively, $200
per day that such filing is late. The parties recognize that, notwithstanding
the Company’s commercially reasonable efforts, a registration statement will not
be filed with the SEC within the specified time period.

1



--------------------------------------------------------------------------------



 



Upon the agreement of each Purchaser, Section 9(a) of the Subscription Agreement
shall hereby be amended such that the deadline for filing a registration
statement shall be September 6, 2006. Furthermore, the Purchasers, and each of
them, hereby waive any payments that would otherwise be due under Section 10 of
the Agreement. Other than as expressly set forth herein, the Notes shall remain
in full force and effect in accordance with their terms.
     Section 8.1 of the Notes provides, among other things, that the Company
shall use commercially reasonable efforts to prepare and file a registration
statement with the SEC within 120 days of the date of the Notes, covering the
shares of Company Common Stock issuable under the Notes, and further that the
Company will use commercially reasonable efforts to cause such registration
statement to be declared effective within 210 days of the date of the Notes. The
parties recognize that, notwithstanding the Company’s commercially reasonable
efforts, a registration statement will not be filed with the SEC or declared
effective within the specified time periods. Upon the agreement of each of
Monarch and AMIL, Section 8.1 of each of the Notes shall hereby be amended such
that the deadline for filing a registration statement shall be September 6, 2006
and the deadline for such registration to be declared effective shall be
December 6, 2006. Other than as expressly set forth herein, the Notes shall
remain in full force and effect in accordance with their terms.
     Please indicate your agreement with the foregoing by signing a copy of this
letter and returning by facsimile to the Company at (310) 745-0855, attention:
Heng Chuk, Chief Financial Officer.

         
 
  Diametrics Medical, Inc.    
 
       
 
  /s/    
 
 
 
Heng Chuk    
 
  Chief Financial Officer & Secretary    

2



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED AS OF
THE DATE INDICATED ABOVE:

                  Monarch Pointe Fund, Ltd.       Mercator Momentum Fund, LP
 
               
By:
  /s/       By:   /s/
Name:
 
 
H. Harry Aharonian       Name:  
 
 H. Harry Aharonian
Its:
  Portfolio Manager       Its:   Portfolio Manager
 
                Mercator Momentum Fund III, LP       M.A.G. Capital, LLC
 
               
By:
  /s/       By:   /s/
 
               
Name:
  H. Harry Aharonian       Name:   H. Harry Aharonian
Its:
  Portfolio Manager       Its:   Portfolio Manager
 
                Ocean Park Advisors, LLC       Camden International
 
               
By:
  /s/       By:   /s/
 
               
Name:
  W. Bruce Comer, III       Name:   Deirdre M. McCoy
Its:
  CEO       Its:   Director
 
                Longview Fund       Longview Equity Fund
 
               
By:
  /s/       By:   /s/
 
               
Name:
  S. Michael Rudolph       Name:   Wayne H. Coleson
Its:
  CFO – Investment Advisor       Its:   CEO, Investment Advisor
 
                Longview International Equity Fund       Asset Managers
International Limited
 
               
By:
  /s/       By:   /s/
 
               
Name:
  Wayne H. Coleson       Name:   Carolynn D. Hiron
Its:
  CEO – Investment Advisor       Its:   Director

3